IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                                       NO. WR-93,876-01


                EX PARTE JAMES CHRISTOPHER PHILLIPS, Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                  CAUSE NO. 6880-A IN THE 39TH DISTRICT COURT
                            FROM HASKELL COUNTY


       Per curiam.

                                          OPINION

       Applicant was convicted of Engaging in Organized Criminal Activity and sentenced to

nineteen years’ imprisonment. Applicant, through habeas counsel, filed this application for a writ

of habeas corpus in the county of conviction, and the district clerk forwarded it to this Court. See

TEX . CODE CRIM . PROC. art. 11.07.

       Applicant contends that his plea was involuntary because trial counsel affirmatively

misadvised him as to parole eligibility. See Strickland v. Washington, 466 U.S. 668 (1984); Ex parte

Moussazadeh, 361 S.W.3d 684 (Tex. Crim. App. 2012). The trial court held an evidentiary hearing

and recommends, with the State’s agreement, that this Court grant habeas relief. The trial court

adopted the parties’ agreed findings and recommendation, which are supported by the record.
                                                                                                  2

       Relief is granted. The judgment in cause number 6880 in the 39th District Court of Haskell

County is set aside, and Applicant is remanded to the custody of the Sheriff of Haskell County to

answer the charges as set out in the indictment. The trial court shall issue any necessary bench

warrant within ten days from the date of this Court’s mandate.

       Copies of this opinion shall be sent to the Texas Department of Criminal Justice–Correctional

Institutions Division and the Board of Pardons and Paroles.



Delivered: November 9, 2022
Do not publish